 



Exhibit 10.1
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
DEVELOPMENT AND TOLL
MANUFACTURING AGREEMENT
between
JAVELIN PHARMACEUTICALS
and
BAXTER HEALTHCARE CORPORATION

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
TABLE OF CONTENTS

         
1. DEFINITIONS
    3  
 
       
2. SUPPLY
    6  
 
       
3. SUPPLY OF API
    8  
 
       
4. MANUFACTURE
    9  
 
       
5. PRODUCT SPECIFICATIONS; CERTIFICATE OF ANALYSIS
    10  
 
       
6. LABELING AND PACKAGING
    10  
 
       
7. FORECASTS
    11  
 
       
8. PURCHASE ORDERS
    11  
 
       
9. DELIVERY
    13  
 
       
10. PRICE AND PAYMENTS
    13  
 
       
11. INSPECTION OF PRODUCT
    14  
 
       
12. ACCESS TO MANUFACTURING FACILITY AND RECORDS
    15  
 
       
13. REPRESENTATIONS AND WARRANTIES; DISCLAMERS;
       
 
       
LIMITATION OF LIABILITY
    16  
 
       
14. INDEMNIFICATION
    18  
 
       
15. RECALLS
    19  
 
       
16. TERM AND TERMINATION
    20  
 
       
17. CONFIDENTIALITY
    21  
 
       
18. INSURANCE
    23  
 
       
19. MISCELLANEOUS
    23  

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

     
SCHEDULE 1.9
  API SPECIFICATIONS
 
   
SCHEDULE 1.24
  NOVEL EXCIPIENT SPECIFICATIONS
 
   
SCHEDULE 1.26
  PRODUCT SPECIFICATIONS
 
   
SCHEDULE 1.28
  QUALITY AGREEMENT
 
   
SCHEDULE 2.1
  DEVELOPMENT PLAN
 
   
SCHEDULE 2.2
  PRODUCT DEVELOPMENT WORK AND BUDGET
 
   
SCHEDULE 10.1
  PRICING

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
DEVELOPMENT AND TOLL MANUFACTURING AGREEMENT
     This Development and Toll Manufacturing Agreement (this “Agreement”) is
entered into as of this 25 day of April, 2007 (the “Effective Date”) by and
between Javelin Pharmaceuticals, a Delaware corporation, having its principal
place of business at 125 CambridgePark Drive, Cambridge, MA 02140 (“Purchaser”),
and Baxter Healthcare Corporation, a Delaware corporation, having a place of
business at 95 Spring Street, New Providence, NJ 07974 (“Supplier”).
     WHEREAS, Supplier manufactures certain pharmaceutical products;
     WHEREAS, Purchaser intends to distribute and market finished dosage
pharmaceutical products, including, without limitation, a certain intravenous
dosage product sometimes currently known as “Diclofenac Sodium Injection (the
“Product”); and
     WHEREAS, Purchaser wishes to procure from Supplier, and Supplier wishes to
provide certain product development support and to supply to Purchaser, certain
quantities of the Product in vials on the terms and conditions set forth in this
Agreement.
     NOW, THEREFORE, in consideration of the covenants and obligations expressed
herein, and intending to be legally bound hereby, the parties agree as follows:
1. DEFINITIONS. As used in this Agreement, the following terms shall have the
following respective meanings:

  1.1   “Acceptable Product” has the meaning assigned thereto in Section 11.1.  
  1.2   “Act” means the United States Food, Drug, and Cosmetic Act, as the same
may be amended from time to time, and rules and regulations promulgated there
under.     1.3   “Activities” has the meaning assigned thereto in Section 4.3.  
  1.4   “Affiliate” means any individual or entity directly or indirectly
controlling, controlled by, or under common control with a party. For purposes
of this definition, “control” means the direct or indirect ownership of at least
fifty percent (50%) of the outstanding voting securities of a party, or the
right to control the policy decisions of such party. Notwithstanding the
foregoing, the term “Affiliate” does not include subsidiaries in which a party
or its Affiliates owns a majority of the ordinary voting power to elect a
majority of the board of

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

      directors, but is restricted from electing such majority by contract or
otherwise, until such time as such restrictions are no longer in effect.     1.5
  “Alternate Presentation” means any injectible pharmaceutical other than two mL
of Product in a two mL vial.     1.6   “Alternative Source Period” has the
meaning assigned thereto in Section 8.7.     1.7   “Annual Period” means a
period of twelve (12) calendar months beginning on the date of the Regulatory
Approval by the FDA for the Product, and each 12-month period thereafter during
the Term.     1.8   “API” means the active pharmaceutical ingredient diclofenac
sodium USP.     1.9   “API Specifications” means the specifications for or
concerning the manufacturing, testing, and packaging of bulk API set forth in
Schedule 1.9 attached hereto, as the same may be amended from time to time upon
written agreement of the parties.     1.10   “Binding Forecast” has the meaning
assigned thereto in Section 7.2.     1.11   “Calendar Year” means a period of
twelve (12) calendar months, beginning each January 1 and ending on the
subsequent December 31 during the Term.     1.12   “Certificate of Analysis” has
the meaning assigned thereto in Section 5.2.     1.13   “cGMP” means current
good manufacturing practice promulgated by the FDA, including, without
limitation, the Act, 21 C.F.R. Parts 210 and 211, and all applicable FDA rules,
regulations, policies and guidelines in effect at a given time.     1.14  
“Claim” has the meaning assigned thereto in Section 14.3.     1.15  
“Commercially Reasonable Efforts” means efforts and resources normally used by a
party for a compound or product owned by it or to which it has rights, which is
of similar market potential at a similar stage in its product life, taking into
account the competitiveness of the marketplace, the proprietary position of the
compound or product, the regulatory structure involved, the profitability of the
applicable product, and other relevant factors.     1.16   “Confidential
Information” means all proprietary and confidential information of a party,
including, without limitation, trade secrets, technical information, business
information, sales information, customer and potential customer lists and

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
identities, product sales plans, license and sublicense agreements, inventions,
developments, discoveries, know-how, methods, techniques, formulae, data,
processes, and other proprietary ideas, whether or not protectable under patent,
trademark, copyright, or other legal principles, that the other party has access
to or receives, but does not include information that (a) is or becomes publicly
available through no breach of this Agreement by the receiving party; (b) was
already known to the receiving party at the time it was disclosed to the
receiving party hereunder; (c) is independently developed by employees of the
receiving party without the aid, use, or application of Confidential Information
received from the disclosing party hereunder; or (d) is received from a Third
Party which is under no obligation of confidentiality to the disclosing party.
1.17 “FDA” means the United States Food and Drug Administration, or any
successor entity.
1.18 “Force Majeure Event” has the meaning assigned thereto in Section 19.7.
1.19 “Indemnitee” has the meaning assigned thereto in Section 14.3.
1.20 “Indemnitor” has the meaning assigned thereto in Section 14.3.
1.21 “Manufacturing Facility” means Supplier’s facility located at 2 Esterbrook
Lane, Cherry Hill, New Jersey 08003.
1.22 “Materials” means any or all chemical substances, inactive ingredients,
excipients other than the Novel Excipient, components, labels, packaging
materials, and other consumable materials used in the manufacture of the
Product; provided, however, that the term “Materials” shall not include any
equipment used in the manufacture of the Product.
1.23 “Novel Excipient” means Kleptose(r) HPB (hydroxypropylbetadex).
1.24 “Novel Excipient Specifications” means the specifications for or concerning
the manufacturing, testing, and packaging of the Novel Excipient set forth in
Schedule 1.24 attached hereto, as the same may be amended from time to time upon
written agreement of the parties.
1.25 “Product” means the pharmaceutical product currently known as Diclofenac
Sodium Injection or Dyloject(r) containing the API.
1.26 “Product Specifications” means the specifications for or concerning the
manufacturing, testing, and packaging of Product set forth in Schedule 1.26

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

      attached hereto, as the same may be amended from time to time upon written
agreement of the parties.     1.27   “Proposed Response” has the meaning
assigned thereto in Section 12.2.     1.28   “Quality Agreement” means the
applicable agreement, dated as of the date hereof, between Supplier and
Purchaser, in the form of Schedule 1.28 attached hereto relating to the Product
manufactured at Cherry Hill, New Jersey.     1.29   “Reasonable Steps” has the
meaning assigned thereto in Section 17.1.     1.30   “Recall” means any action
by Purchaser and its Affiliates, or Supplier and its Affiliates, to recover
title or possession or halt distribution, prescription, or consumption of
Product sold or shipped to Third Parties. The term “Recall” also applies to
Product that would have been subject to recall if it had been shipped.     1.31
  “Regulatory Approvals” means all authorizations by the appropriate Regulatory
Authorities that are required for the manufacture (other than manufacturing
facility licenses, approvals, or authorizations), marketing, promotion, pricing,
and sale of the Product in the Territory.     1.32   “Regulatory Authority”
means any national, supra-national, regional, state, or local regulatory agency,
department, bureau, commission, council, or other governmental entity in the
Territory involved in the granting of Regulatory Approval for the Product,
including, without limitation, the FDA.     1.33   “Rolling Forecast” has the
meaning assigned thereto in Article 7.     1.34   “Seizure” means any action by
the FDA to detain or destroy Product or prevent the distribution, prescription,
consumption, or release of Product.     1.35   “Technical Coordinator” has the
meaning assigned thereto in Section 2.2.1 hereof.     1.36   “Term” has the
meaning assigned thereto in Section 16.1.     1.37   “Territory” means the
United States and its commonwealths and territories (including, without
limitation, Puerto Rico).     1.38   “Third Party” means any person or entity
other than Supplier, Purchaser, and their respective Affiliates.     1.39  
“Unit” means each two mL vial.

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH
PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN ASTERISK [***], HAS
BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.]
2. BAXTER OBLIGATIONS FOR DEVELOPMENT AND SUPPLY.

  2.1   Process or Development Tasks. Supplier shall provide Purchaser with a
timeline, milestones and FDA submission documentation that support internal
product and process development tasks described in the development plan set
forth in Schedule 2.1 (“Development Plan”). Purchaser and Supplier will agree
upon those tasks that each will perform and the associated timelines. Supplier
will develop price estimates for each major milestone. Purchaser will provide
purchase orders to cover Supplier’s pricing for each major milestone.     2.2  
Development Work and Budget. Supplier shall perform the development and scale-up
work described in the Development Plan (“Product Development Work”). Purchaser
shall make payments to Supplier for its performance of the Product Development
Work in accordance with the budget and payment schedule (the “Budget”)
established with respect to the Product Development Work, as described in the
Development Plan within [***] days of the later to occur of (i) completion of
the relevant portion of the Product Development Work triggering such payment
pursuant to the Budget, to Purchaser’s reasonable satisfaction, and (ii) receipt
of a detailed invoice with respect to same.     2.3   Obligation to Supply
Product. During the Term, Supplier shall manufacture and supply Product to
Purchaser, and Purchaser shall purchase Product from Supplier, pursuant to the
provisions of this Agreement.     2.4   Technical Coordinator.     2.4.1  
Appointment. Purchaser shall appoint an authorized technical representative and
a back-up technical representative by providing written notice of such
representatives to Supplier (each, a “Technical Coordinator”). Purchaser may
replace either of its Technical Coordinators at any time, with or without cause,
by providing written notice thereof to Supplier.     2.4.2   Responsibilities of
Technical Coordinators. The Technical Coordinators shall be responsible for
communications, other than legal notices, between the parties in matters of
quality, manufacturing, project management, and compliance with respect to the
Product. The Technical Coordinators shall be available on a regular basis for
consultation during the Term regarding Supplier’s performance under this
Agreement, and compliance with applicable Specifications, Purchaser’s quality
requirements, the quality requirements of applicable laws or Regulatory
Authorities having jurisdiction over the manufacture of Product hereunder,
cGMPs, and all other applicable regulatory requirements.

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

  2.5   Notification. Supplier shall immediately notify Purchaser of any event
that is reasonably likely to cause a breach by Supplier of its obligations under
this Agreement or of any issue that might result in a supply interruption of any
duration,     2.6   [***]     2.7   Right of First Refusal for Additional
Territories. Purchaser also grants to Supplier, under similar terms and
conditions listed herein, and as may need to be modified by mutual agreement of
the parties (including pricing), the right of first refusal to produce the
Product, in the current presentation or in alternate presentations for
distribution and sale in countries outside the Territory.

3. API. NOVEL EXCIPIENT AND MATERIALS.

  3.1   Supply of API and Materials. Purchaser has chosen those suppliers of
API, Novel Excipient and Materials identified in it regulatory filing for the
Product. During the Term, Supplier shall purchase API, Novel Excipient and
Materials, from those companies included in the regulatory filing for Product,
for use by Supplier in the manufacture of Product to be supplied to Purchaser
under this Agreement.     3.2   Testing of API and Novel Excipient. Supplier
shall test API and Novel Excipient, in accordance with the procedures identified
in Schedules 1.9 and 1.26 to verify that the API meets the API Specifications
and that the Novel Excipient meets the Novel Excipient Specifications.     3.3  
Failure to Meet API Specifications or Novel Excipient Specifications. If the API
provided by the API supplier fails to meet the API Specifications, or the Novel
Excipient provided by the Novel Excipient supplier fails to meet the Novel
Excipient Specifications, Supplier agrees to notify Purchaser immediately in
writing, which notice shall state with particularity the reasons such API fails
to meet the API Specifications or such Novel Excipient fails to meet the Novel
Excipient Specifications, and shall include copies of any documentation in

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

      support of Supplier’s conclusion. Purchaser shall timely cooperate with
Supplier in addressing the failure, and if such failure cannot be remedied, in
identifying and qualifying an alternate API supplier or Novel Excipient
supplier. Such qualification shall be at Purchaser’s expense.     3.4   Audit of
API, Novel Excipient and Material suppliers. Supplier shall conduct routine
audits, at Supplier’s expense, of all suppliers of API, Novel Excipient and
Materials, as required to comply with the provisions of the Act. Major findings
will be remediated or alternate suppliers will be identified by Purchaser and
will be qualified at Purchaser’s expense. Any additional non-routine audits will
be conducted by Supplier at Purchaser’s expense.     3.5   Change Controls.
Supplier shall require that API supplier, Novel Excipient supplier and suppliers
of Materials will provide notice of any proposed change to the API, Novel
Excipient or Materials, including process specifications, validation and/or
controls, as well as the manufacturing and/or packaging of the API, Novel
Excipient or Materials. Supplier shall not be responsible for any failure by any
supplier to provide such notice. Purchaser shall cooperate with Supplier in
addressing the failure, and if it cannot be remedied, in identifying and
qualifying an alternate supplier. Such qualification shall be at Purchaser’s
expense.

4. MANUFACTURE.

  4.1   Manufacturing Facility. Supplier shall manufacture all Product supplied
to Purchaser pursuant to this Agreement at the Manufacturing Facility.     4.2  
Manufacture of Product. Supplier agrees to manufacture and supply the Product in
accordance with (a) the Product Specifications, (b) the applicable Regulatory
Approvals, as the same may be amended from time to time, (c) cGMP requirements,
and (d) all other applicable laws, rules, regulations and internal
specifications. Upon either Party becoming aware of any proposed changes in the
Regulatory Approvals, it shall promptly notify the other Party and shall consult
with the other party regarding the proposed changes and activities. Supplier
shall not have the right to decline to implement any change in the Regulatory
Approvals.     4.3   Manufacturing Changes. The Product Specifications shall be
amended as (a) reasonably requested by Purchaser or (b) necessary to conform
such Product Specifications to the regulatory requirements necessary to obtain
and maintain Regulatory Approvals with respect to the Product in the reasonable
discretion of Purchaser. If any change in the Product Specifications, or if any
change in the Regulatory Approvals, applicable laws, rules, or regulations or
sources of

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

      Materials requires either (a) a change in the Product manufacturing
process, or (b) Supplier to conduct development, testing, or other activities
(e.g., process development stability testing, validation of new specifications)
(collectively, “Activities”) in addition to those activities Supplier conducted
or is required to conduct in its manufacture of the Product prior to such change
being requested or required, Purchaser shall reimburse Supplier for all
commercially reasonable documented costs incurred by Supplier in connection with
such change. If Supplier requires regulatory changes to support improved process
or yield improvements, then Purchaser, in consultation with Supplier, agrees to
submit such changes to the FDA, as required, and Supplier shall pay for such
changes. Changes implemented to support improved process or yield improvements
shall not result in interruption in the supply or quality of the Product.    
4.4   Procurement of Materials. Supplier shall timely procure and maintain
adequate inventories of all API, Novel Excipient and Materials necessary for the
production of Product. Title to all such Materials shall reside in Supplier.    
4.5   Regulatory Filings. Each party shall provide the other, as applicable,
with all Regulatory Approval submissions, annual reports, and correspondence to
the FDA on issues reasonably related to the performance of Supplier’s
obligations as set forth in this Agreement.     4.6   Compliance with Laws and
Regulations. While the Product is in its possession or under its control,
Supplier shall comply with all applicable federal, state, and local statutory
and regulatory requirements regarding the manufacture, handling, and storage of
the Product.

5.   PRODUCT SPECIFICATIONS: CERTIFICATE OF ANALYSIS.

  5.1   Product Specifications and Release Testing. As of the time of delivery
by Supplier, each batch of Product shall conform to the Product Specifications.
Supplier shall perform release testing according to the testing methods set
forth in the Product Specifications.     5.2   Certificate of Analysis. Supplier
shall provide to Purchaser a Certificate of Analysis with each shipment of
Product to Purchaser or its designated recipient stating that the Product
conforms to the Product Specifications. The Certificate of Analysis shall be in
a format agreed upon by Supplier and Purchaser, and such Certificate of Analysis
shall include the results of release testing conducted by Supplier on the
Product. At Purchaser’s expense, ([***] per page) Supplier shall also provide
Purchaser with a copy of the manufacturing and controls information for the
applicable batch(es) delivered.

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

6.   LABELING AND PACKAGING. All Product shipped and delivered by Supplier to
Purchaser, under this Agreement shall be packaged and labeled in accordance with
this Agreement, the then-current packaging and labeling specifications provided
by Purchaser, and cGMPs. Prior to the Effective Date, Purchaser supplied
Supplier with labeling for the Product {including the NDC number(s) for the
Product). Supplier shall print, either directly or through a Third Party, labels
and other printed material to be included as part of the Product, From time to
time, Purchaser may provide Supplier with modified labeling and upon receipt
thereof, Supplier shall use its Commercially Reasonable Efforts to incorporate
such new labeling on the Product in accordance with Purchaser’s requested
schedule therefore. Purchaser shall provide Supplier with any modifications to
the labeling for the Product as promptly as possible in order to ensure
compliance with any and all applicable regulations. Purchaser shall reimburse
Supplier for all commercially reasonable costs incurred by Supplier in making
modifications to labeling, branding, or imprinting packaging and/or
manufacturing processes to accommodate Purchaser’s new labeling or to
accommodate any other changes requested by Purchaser and agreed to by Supplier.
Such reimbursement shall be made pursuant to invoices submitted by Supplier to
Purchaser, which invoices shall be payable within [***] days after Purchaser’s
receipt thereof. Upon Purchaser’s request, Supplier shall promptly enter into a
separate written label agreement with Purchaser, setting forth Supplier’s
obligations relating to the labeling of Product hereunder.   7.   FORECASTS.
Throughout the Term, Purchaser, shall provide Supplier with a rolling one
(1) year forecast by calendar month (the “Rolling Forecast”) of its expected
purchases of Product as follows:

  7.1   Forecasts. On or before each January 1, April 1, July 1, and October 1
during the Term after Purchaser receives Regulatory Approval for the Product
from the FDA, Purchaser shall provide Supplier with a written forecast of
Purchaser’s expected purchases of Product for a period of [***] calendar months
beginning on the date of such forecast. [***] percent ([***]%) of the forecast
for the [***] calendar months and [***] percent ([***]%) of the forecast for the
[***] calendar months shall be binding on Purchaser, subject to Section 8.3, and
the forecast for the [***]calendar months shall not be binding on Purchaser.    
7.2   Binding Forecasts. The portion of each Rolling Forecast that is binding on
Purchaser as provided in Section 7.1 shall be a “Binding Forecast.” The portion
of each Rolling Forecast that is not binding on Purchaser as provided in
Section 7.1 shall be used by Supplier and Purchaser solely for planning
purposes.

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

8.   PURCHASE ORDERS.

  8.1   Placement of Purchase Orders. From time to time during the Term,
Purchaser shall place purchase orders with Supplier, in a format chosen by
Purchaser, specifying the quantity of Product desired (in full lots of Product),
and the place(s) to which and the manner and dates by which delivery is to be
made; said delivery dates to be no earlier than [***] calendar days after the
purchase order date. All purchase orders shall be sent by Purchaser to the
following address:

Baxter Healthcare Corporation
2 Esterbrook Lane
Cherry Hill, New Jersey 08003
Attn.: Lawrence Katz
Tel.: 856-489-2243
Fax: 856-424-2592

      or to such other addresses as Supplier may notify Purchaser from time to
time.     8.2   Acceptance of Purchase Orders. Purchase orders made in
accordance with this Article 8 shall be deemed to be accepted by Supplier if
Supplier has not rejected said purchase orders within [***] business days after
receipt of the same; provided, however, that Supplier shall not reject any
purchase order specifying quantities which purchase orders are otherwise in
accordance with the provisions of this Article 8.     8.3   Quantity
Limitations. Supplier shall execute all accepted purchase orders for quantities
of Product ordered up to and including [***]percent ([***]%) of the quantity of
Product set forth in the applicable Binding Forecast for each calendar month.
Supplier shall use its Commercially Reasonable Efforts to fulfill orders for
quantities of Product greater than [***] percent ([***]%) of the quantity set
forth in the applicable Binding Forecast for each calendar month.     8.4  
Minimum Purchase Requirements. Following receipt of Regulatory Approval for the
Product from the FDA, Purchaser shall purchase a Minimum of [***] Units in the
first Annual Period and [***] Units during each Annual Period thereafter. In any
Annual Period in which Purchaser does not purchase the Minimum Units, Purchaser
shall pay to Supplier [***].

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

    8.5   Pre-Approval Manufacturing. Purchaser may, at its own financial risk,
place purchase orders for commercial launch quantities prior to Purchaser’s
final FDA drug approval, subject to Supplier’s acceptance of such order, which
acceptance shall not be unreasonably withheld or delayed. Such pre-approval
purchase orders shall have a delivery date at least [***] days from the date of
the purchase order. Product will not ship from the Supplier’s manufacturing site
or Supplier’s distribution centers until a copy of the final FDA drag approval
letter is delivered to the Supplier. Payment for pre-approval purchase orders
actually manufactured and fulfilled by Supplier will become due [***] days after
the scheduled delivery date, whether or not Regulatory Approval from the FDA has
been received.     8.6   Conflict. In the event of any conflict between the
provisions of this Agreement and any purchase order, the provisions of this
Agreement shall control.     8.7   Failure to Supply. In the event (i) Supplier
cannot or does not properly satisfy all of Purchaser’s Orders for Product on a
timely basis in accordance with this Section 8 for a period of [***] days, and
such failure is not attributable to a failure to properly supply API, Novel
Excipient or Materials by the suppliers, or (ii) any facility involved in the
manufacture or storage of Product hereunder is prohibited from, or materially
adversely affected in its ability to, produce, store, or otherwise be involved
in the provision of Product to Purchaser under this Agreement by the appropriate
regulatory authorities, and such material adverse event is not a Force Majeure
Event, Purchaser can qualify an alternate manufacturing source and purchase
Product from such alternate source until such time as Supplier can resume
manufacture of the Products (the “Alternate Source Period”). Supplier shall, as
requested by Purchaser and at Supplier’s expense, provide the technical transfer
package for the Product to Purchaser and/or third parties designated by
Purchaser to manufacture Product in accordance with all legal and regulatory
requirements as quickly as possible. [***]

9.   DELIVERY. Supplier shall execute all accepted purchase orders by delivering
the appropriate quantity of Product to Supplier’s designated mutually agreeable
carrier at the Manufacturing Facility no later than the delivery dates provided
in the applicable purchase order. Title and risk of loss shall pass to Purchaser
when each order of Product

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
is delivered to the designated carrier at the Manufacturing Facility. Supplier
shall instruct the designated carrier to deliver the Product to such address as
Purchaser may provide to Supplier from time to time.

10.   PRICE AND PAYMENTS.

  10.1   Price. Purchaser shall purchase from Supplier, and Supplier shall sell
to Purchaser, Product at the purchase price set forth in Schedule 10.1 attached.
The pricing may be adjusted annually, beginning on [***] and each [***]
thereafter during the Initial Term, as defined in Section 16.1, and any
renewals, by a percentage equal to the percentage change in the [***] during the
12- month period ending the preceding [***] (or if discontinued such equivalent
index as is mutually agreed to by the parties). [***]     10.2   Freight,
Insurance, and Taxes. Purchaser shall pay all actual freight, insurance, and
government sales tax imposed on purchasers for resale, and duties and other fees
(except tax on income to Supplier) incurred in connection with the sale and
shipment of Product to Purchaser.     10.3   Payment. Payments to Supplier for
the purchase price of Product, as well as any other payment due from Purchaser
to Supplier pursuant to this Agreement, shall be made by Purchaser within [***]
days after the later of the date of invoice or the receipt of the Product
covered by such invoice, except as to orders for Product that are rejected by
Purchaser in accordance with the procedures set forth in Article 11 or that the
parties dispute are in conformance with the Specifications. In the event that
Product is rejected by Purchaser, but is determined to be Acceptable Product
pursuant to Section 11.2, the payment for such Product shall be due and payable
within [***] days after the determination with respect to such Product is made
in accordance with Section 11.2 hereof.

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

11.   INSPECTION OF PRODUCT.

  11.1   Inspection; Rejection of Product. Purchaser may analyze representative
samples of each lot of Product delivered hereunder for purposes of determining
whether the same meets the Specifications and was manufactured in accordance
with cGMP (“Acceptable Product”), and, if performed, shall do so within [***]
days from the date of delivery of such Product to the designated carrier (or, in
the case of a latent defect, within [***] days after discovery of such latent
defect). Purchaser shall notify Supplier in writing within said [***] days of
rejection of any of the Product that Purchaser is rejecting said Product because
it is not Acceptable Product.     11.2   Third Party Analysis. If Supplier,
after good faith consultation with Purchaser, disputes any finding by Purchaser
that Product is not Acceptable Product, representative samples of such Product
shall be forwarded to a Third Party jointly selected by Supplier and Purchaser
for analysis, which analysis shall be performed in compliance with applicable
FDA regulations for re-testing of pharmaceutical products. The findings of such
Third Party regarding whether the Product was Acceptable Product shall be
binding upon Supplier and Purchaser. The cost of such analysis by such Third
Party shall be borne by the party whose findings differed from those generated
by such Third Party,     11.3   Replacement of Product. Unless any nonconformity
is caused by a negligent or wrongful act or omission by Purchaser or its agents,
Supplier shall, at no cost to Purchaser, and at Purchaser’s election:
(a) replace any Product order, or portion thereof, that is not Acceptable
Product within [***] days; or (b) cancel any order or portion of an order for
which non-Acceptable Product was delivered.     11.4   Disposition of Rejected
Product. Supplier shall instruct Purchaser as to the disposition of any Product
order or portion thereof determined not to be Acceptable Product. At the sole
option of Supplier, said Product may be returned to Supplier, at Supplier’s
expense, including shipping costs, or destroyed in an environmentally acceptable
manner, at Supplier’s expense.

12.   ACCESS TO MANUFACTURING FACILITY AND RECORDS.

  12.1   Inspection by Regulatory Authorities. Upon the request of the FDA or
other Regulatory Authority, such Regulatory Authority shall have access to
observe and inspect the Manufacturing Facility and procedures used for the
manufacture, testing, labeling, packaging and/or warehousing of the Product and
to audit such facilities for compliance with cGMP and/or other applicable
regulatory standards.

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

  12.2   Notification of Inquiries and Inspections. Supplier shall notify
Purchaser within two (2) business days of any written or oral inquiries,
notifications, or inspection activity by the FDA or other regulatory agency in
regard to any Product. Supplier shall provide a complete description of any such
governmental inquiries, notifications or inspections promptly after such visit
or inquiry. Supplier shall furnish to Purchaser (a) within two (2) business days
after receipt, any report or correspondence issued by the FDA or other
governmental agency in connection with such visit or inquiry, including, but not
limited to, any FDA Form 483 (list of Inspectional Observations) or applicable
portions of any FDA Warning Letters that pertain to the Product in the
Territory, and (b) not later than five (5) business days prior to the time it
provides to the FDA or other regulatory agency, copies of proposed responses or
explanations relating to items set forth above (each, a “Proposed Response”), in
each case redacted of trade secrets or other confidential or proprietary
information of Supplier that are unrelated to its obligations under this
Agreement or to Product. Supplier shall discuss with Purchaser and consider in
good faith any comments provided by Purchaser on the Proposed Response. After
the filing of a response with the FDA or other regulatory agency, Supplier shall
notify Purchaser and provide Purchaser with copies of any further contacts with
such agency relating to the subject matter of the response.     12.3  
Inspection by Purchaser. Supplier shall permit Purchaser or Purchaser’s designee
to inspect once annually that portion of the Manufacturing Facility where
Product is manufactured and review such documents as is reasonably necessary for
the purpose of assessing Supplier’s compliance with the Product Specifications
and applicable regulations. Such inspection and document review shall be
conducted upon reasonable prior notice by Purchaser, but not less than thirty
(30) days prior to the proposed inspection, at a time and date mutually
agreeable to Supplier and Purchaser, and shall be coordinated by the Technical
Coordinators. Purchaser shall also have a right to inspect the Manufacturing
Facility as set forth in this Section 12.3 at any time during the Term if
Purchaser has reasonable cause to be concerned with whether the Manufacturing
Facility complies with applicable regulations.

13.   REPRESENTATIONS AND WARRANTIES; DISCLAIMERS; LIMITATION OF LIABILITY.

  13.1   Representations and Warranties by Supplier. Supplier hereby represents,
warrants and covenants that:

  (a)   it is a corporation or entity duly organized and validly existing under
the laws of the state of its incorporation;

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

  (b)   the execution, delivery, and performance of this Agreement by Supplier
has been duly authorized by all requisite corporate action and does not require
any shareholder action or approval;     (c)   it has the power and authority to
execute and deliver this Agreement and to perform its obligations hereunder;    
(d)   the execution, delivery, and performance by Supplier of this Agreement and
its compliance with the provisions of this Agreement does not and shall not
conflict with or result in a breach of any of the terms and provisions of or
constitute a default under (i) any other Agreement to which it is a party;
(ii) the provisions of its charter or operative documents or bylaws; or
(iii) any order, writ, injunction, or decree of any court or governmental
authority entered against it or by which any of its property is bound;     (e)  
it shall at all times comply with all applicable material laws and regulations
relating to its activities under this Agreement;     (f)   all Product supplied
hereunder conforms to the Product Specifications and any manufacturing,
packaging, labeling or storage specifications provided by Purchaser to Supplier,
has been and shall be manufactured, packaged, labeled and stored in accordance
with the applicable Regulatory Approvals and cGMP, and was not adulterated or
misbranded while in Supplier’s possession or at any time prior to delivery of
such Product by Supplier hereunder; and     (g)   it has not and shall not use
in any capacity the services of any persons debarred or convicted under 21
U.S.C. § 335(a) or 335(b) in connection with the manufacture of the Product,

  13.2   Representations and Warranties by Purchaser. Purchaser hereby
represents, warrants and covenants that:

  (a)   it is a corporation or entity duly organized and validly existing under
the laws of the state of its incorporation;     (b)   the execution, delivery,
and performance of this Agreement by Purchaser has been duly authorized by all
requisite corporate action and does not require any shareholder action or
approval;     (c)   it has the power and authority to execute and deliver this
Agreement and to perform its obligations hereunder;

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

  (d)   the execution, delivery, and performance by Purchaser of this Agreement
and its compliance with the provisions of this Agreement does not and shall not
conflict with or result in a breach of any of the terms and provisions of or
constitute a default under (i) any other Agreement to which it is a party;
(ii) the provisions of its charter or operative documents or bylaws; or
(iii) any order, writ, injunction, or decree of any court or governmental
authority entered against it or by which arty of its property is bound; and    
(e)   it shall at all times comply with all applicable material laws and
regulations relating to its activities under this Agreement.

  13.3   Disclaimer of Warranties by Supplier. EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, SUPPLIER HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS, IMPLIED, OR
STATUTORY, WITH RESPECT TO THE PRODUCT AND THE MANUFACTURING FACILITY,
INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, TITLE, AND NON-INFRINGEMENT.     13.4  
Disclaimer of Warranties by Purchaser. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, PURCHASER EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS, IMPLIED, OR
STATUTORY, WITH RESPECT TO THE API OR PRODUCT, INCLUDING, BUT NOT LIMITED TO,
ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
TITLE, AND NON-INFRINGEMENT.     13.5   Limitation of Liability. EXCEPT IN
CONNECTION WITH A BREACH BY EITHER PARTY OF ARTICLE 17, THE INDEMNIFICATION
OBLIGATION OF SUPPLIER UNDER SECTION 14.1, AND THE INDEMNIFICATION OBLIGATION OF
PURCHASER UNDER SECTION 14.2, NEITHER SUPPLIER NOR PURCHASER SHALL BE LIABLE FOR
ANY SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY, OR INCIDENTAL DAMAGES
(INCLUDING, BUT NOT LIMITED TO, LOSS OF REVENUE, LOSS OF PROFITS, COST OF
REPLACEMENT, OR COMMERCIAL LOSS) ARISING OUT OF OR RELATED TO THIS AGREEMENT,
HOWEVER CAUSED AND UNDER ANY THEORY OF LIABILITY (INCLUDING, WITHOUT LIMITATION,
NEGLIGENCE), EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

14.   INDEMNIFICATION.

  14.1   Indemnification by Supplier. Supplier shall indemnify and hold harmless
Purchaser, its Affiliates, and its and their officers, directors, employees, and
agents from and against any and all losses, claims, damages, liabilities,
obligations, penalties, judgments, awards, costs, expenses, and disbursements,
including, without limitation, the costs, expenses, and disbursements, as and
when incurred, of investigating, preparing, or defending any action, suit,
proceeding, or investigation asserted by a Third Party (including, without
limitation, reasonable attorneys’ fees and expenses), caused by, relating to,
based upon, arising out of, or in connection with (a) any failure of Product
supplied hereunder to conform to the Product Specifications; (b) any failure of
Product supplied hereunder to be manufactured in accordance with applicable
Regulatory Approvals and cGMP; (c) any adulteration of Product supplied
hereunder while in Supplier’s possession; (d) breach of any of Supplier’s
representations, warranties, or covenants under this Agreement; or
(e) Supplier’s willful misconduct or negligence.     14.2   Indemnification by
Purchaser. Purchaser shall indemnify and hold harmless Supplier and its
officers, directors, employees, and agents from and against any and all losses,
claims, damages, liabilities, obligations, penalties, judgments, awards, costs,
expenses, and disbursements, including, without limitation, the costs, expenses,
and disbursements, as and when incurred, of investigating, preparing, or
defending any action, suit, proceeding, or investigation asserted by a Third
Party (including, without limitation, reasonable attorneys’ fees and expenses),
caused by, relating to, based upon, arising out of, or in connection with
(a) breach of any of Purchaser’s representations, warranties, or covenants under
this Agreement; or (b) Purchaser’s willful misconduct or negligence.     14.3  
Procedure for Indemnification. Each party seeking to be reimbursed, indemnified,
defended, and/or held harmless under Sections 14.1 or 14.2 (each, an
‘indemnitee”) shall (a) provide the party obligated to indemnify such Indemnitee
(the “Indemnitor”) with prompt, written notice of any claim, suit, demand, or
other action for which such Indemnitee seeks to be reimbursed, indemnified,
defended, and/or held harmless (each, a “Claim”), which notice shall include a
reasonable identification of the alleged facts giving rise to such Claim;
(b) grant such party reasonable authority and control over the defense and
settlement of any such Claim; and (c) reasonably cooperate with such party and
its agents in defense of any such Claim, at the Indemnitor’s expense. Each
Indemnitee shall have the right to participate in the defense of any Claim for
which Indemnitee seeks to be reimbursed, indemnified, defended, or held
harmless, by using attorneys of such Indemnitee’s choice, at such Indemnitee’s
expense. Any settlement of a Claim for which any Indemnitee seeks to be

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

      reimbursed, indemnified, defended, and/or held harmless under this
Article 14 shall be subject to the prior written approval of such Indemnitee,
which approval shall not be unreasonably withheld, conditioned, or delayed.

15.   RECALLS.

  15.1   Recall. In the event of an actual or threatened Recall of API or
Product required or recommended by a governmental agency or authority of
competent jurisdiction within the Territory, or if Recall of API or Product is
reasonably deemed advisable by Purchaser, or jointly deemed advisable by
Purchaser and Supplier, such Recall shall be promptly implemented and
administered by Purchaser in a manner which is appropriate and reasonable under
the circumstances and in conformity with accepted trade practices. Supplier
shall assist Purchaser as requested by Purchaser to ensure a timely, accurate,
and complete Recall. The costs of any such Recall shall be borne by the party or
parties whose actions or omissions caused the Recall to be necessary. Supplier
shall have no obligation to pay costs of Recalls of API. Supplier shall have no
obligation to pay costs of Recalls of Product to the extent such recalls are (a)
caused by actions of Third Parties occurring after such Product is sold by
Purchaser; (b) due to design defects in the specifications, packaging or
labeling or (c) due to any other breach by Purchaser of its duties under this
Agreement, unless such Recall is due to a breach by both Purchaser and Supplier
of their duties under this Agreement.     15.2   Duty to Inform. Each party
shall keep the other party fully and promptly informed of any notification,
event, or other information, whether received directly or indirectly, which
might affect the marketability, safety, or effectiveness of Product or might
result in a Recall or Seizure of API or Product by the FDA.     15.3   Recall
Due to Supplier Breach. In the event of any Recall or Seizure arising out of or
resulting from Supplier’s breach of this Agreement, Supplier shall, at the
election of Purchaser, either:

  (a)   supply Product, without charge to Purchaser, in an amount sufficient to
replace the amount of Product Recalled or Seized; or     (b)   refund to
Purchaser, or give credit to Purchaser against outstanding receivables due from
Purchaser, against the price of Product to be delivered to Purchaser in the
future, in amounts equal to the price paid by Purchaser to Supplier for Product
so Recalled or Seized plus the reasonable transportation costs incurred by
Purchaser and not otherwise recovered by Purchaser in respect of such Recalled
or Seized Product.

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

      Supplier shall also pay to Purchaser Purchaser’s reasonable out-of-pocket
expenses incurred in connection with such Recall or Seizure.     15.4   Recall
Not Due to Supplier Breach. In the event of any Recall or Seizure not arising
out of or resulting from Supplier’s breach of this Agreement, Purchaser shall
pay to Supplier Supplier’s reasonable out-of-pocket expenses incurred in
connection with such Recall or Seizure.

16.   TERM AND TERMINATION.

  16.1   Term and Renewal. This Agreement shall begin on the Effective Date and
shall continue for three (3) years from the date of the final FDA drug approval
letter for the Product (the “Initial Term”). There after, the Agreement will be
automatically extended for consecutive [***] year terms unless either party
notifies the other party in writing [***] months in advance of its desire not to
extend the Agreement.     16.2   Termination for Breach. Either party may
terminate this Agreement immediately by giving notice to the other party in the
event that the other party commits a breach of any material provision of this
Agreement that is not cured within [***] days after notice thereof by the non-
breaching party.     16.3   Termination for Insolvency. Either party may
terminate this Agreement immediately in the event that the other party becomes
the subject of a voluntary or involuntary proceeding relating to insolvency,
receivership, liquidation, or composition for the benefit of creditors.     16.4
  Termination for Failure to Acquire FDA Approval. Either party may terminate
this Agreement if the FDA has not approved the Product by [***]. However, prior
to exercising this termination right, if the Product is still under review by
the FDA on [***], the parties will negotiate in good faith to continue the
Agreement.     16.5   Upon Expiration or Termination.     16.5.1   Confidential
Information. Upon expiration or termination of this Agreement, all Confidential
Information shall be returned to the disclosing party or destroyed unless
otherwise specified or permitted elsewhere under this Agreement. The parties may
retain one (1) copy of Confidential Information for archival purposes only.

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

  16.5.2   Materials. Upon expiration or termination of this Agreement, Supplier
shall deliver all Materials purchased by Supplier in anticipation of manufacture
of Product hereunder in accordance with the Rolling Forecasts, at Purchaser’s
expense. Supplier shall submit an invoice to Purchaser for the reasonable cost
of such Materials, and Purchaser shall pay such invoice within [***] days after
the invoice date.     16.5.3   Survival. The following provisions shall survive
termination or expiration of this Agreement: Articles 13-15, this
Section 16.5.3, Articles 17-19, any payment obligations of the parties accruing
hereunder prior to the expiration or termination of this Agreement, and any
other provision that is necessary to interpret the respective rights and
obligations of the parties hereunder.

17.   CONFIDENTIALITY.

  17.1   Confidentiality Obligations. Except as permitted elsewhere under this
Agreement, during the Term and thereafter until the third (3rd) anniversary of
the effective date of termination or expiration of this Agreement, each party
agrees to take Reasonable Steps (as defined in this Section 17.1) (a) to receive
and maintain the Confidential Information of the other party in confidence,
(b) not to disclose such Confidential Information to any third party, and (c) to
promptly notify the disclosing party upon learning of any law, rule, regulation,
or court order that purports to compel disclosure of any Confidential
Information of the disclosing party and to reasonably cooperate with the
disclosing party, at the disclosing party’s expense, in the exercise of the
disclosing party’s right to protect the confidentiality of such Confidential
Information. Neither party hereto shall use all or any part of the Confidential
Information of the other party for any purpose other than to perform its
obligations under this Agreement. The parties shall take Reasonable Steps (as
defined in this Section 17.1) to ensure that their employees, representatives,
and agents comply with this provision, and shall be responsible for any breach
by such employees, representatives, and agents. As used herein, “Reasonable
Steps” means at least the same degree of care that the receiving party uses to
protect its own Confidential Information, and in, no event, no less than
reasonable care.     17.2   Exclusions. Nothing contained herein shall prevent a
party from disclosing Confidential Information pursuant to any applicable law,
rule, regulation, or court order; provided, however, that such party complies
with the notice provisions of Section 17.1 (c) to the extent permissible under
applicable laws, rules, regulations, or court orders. Such disclosure shall not
alter the status of such information hereunder for all other purposes as
Confidential Information. In addition, nothing contained herein shall prevent a
party from disclosing Confidential Information that:

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

  (a)   is generally known to the public at the time of disclosure or becomes
generally known through no wrongful act on the part of the Recipient;     (b)  
can be shown by writing to have been in the Recipient’s possession at the time
of disclosure otherwise than as a result of any prior confidential disclosure by
the Disclosing Party or another party or the Recipient’s breach of any legal
obligation;     (c)   becomes known to the Recipient through disclosure by
sources other than the Disclosing Party having no duty of confidentiality with
respect to such Confidential Information, whether to the Disclosing Party or
another party, and having the legal right to disclose such Confidential
Information; or     (d)   is independently developed by the Recipient without
reference to or reliance upon the Confidential Information.

  17.3   Remedies. Each party acknowledges and agrees that the provisions of
this Article 17 are reasonable and necessary to protect the other party’s
interests in its Confidential Information, that any breach of the provisions of
this Article 17 may result in irreparable harm to such other party, and that the
remedy at law for such breach may be inadequate. Accordingly, in the event of
any breach or threatened breach of the provisions of this Article 17 by a party
hereto, the other party, in addition to any other relief available to it under
this Agreement, at law, in equity, or otherwise, shall be entitled to seek
temporary and permanent injunctive relief restraining the breaching party from
engaging in and/or continuing any conduct that would constitute a breach of this
Article 17, without the necessity of proving actual damages or posting a bond or
other security.

18.   INSURANCE.

  18.1   Each party shall obtain and keep in force during the term of this
Agreement, general comprehensive liability insurance and product liability
insurance covering occurrence of bodily injury and property damage in an amount
of not less than [***] combined single limit; provided, however, that Supplier
may self-insure for this type of coverage.     18.2   Each party shall carry the
insurance coverage set forth herein during the term of this Agreement and
through the later of [***] years following termination of this Agreement or
[***] following the expiration of the last to expire Product made in accordance
with this Agreement. Each party shall have the right to request from the other
party certificates of insurance and shall require at least

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

      thirty (30) days written notice to such party prior to any cancellation,
nonrenewal or material change in coverage.

19.   MISCELLANEOUS

  19.1   Assignment. During the term of this Agreement the rights of either
party under this Agreement shall not be assigned, nor shall the performance of
either party’s duties be delegated without the other party’s prior written
consent, such consent to not be unreasonably withheld, except either party may
assign this agreement to an Affiliate or a purchaser of all or substantially all
of such party’s business. Notice of assignment shall be given to other party at
least thirty (30) days prior to the effective date of said assignment.     19.2
  Entire Agreement. This Agreement, together with the referenced schedules,
embodies and shall constitute the entire agreement and understanding of the
parties relating to the subject matter of this Agreement and shall supercede all
prior oral or written agreements, contracts, understandings, representations, or
arrangements, whether oral or written, between them, relating to the subject
matter of this Agreement.     19.3   Modification. No change or addition may be
made to this Agreement or any schedule attached hereto except in writing, signed
by a duly- authorized representative of each party, and expressly stating that
it is a modification of this Agreement.     19.4   Notices. All communications
between the parties with respect to any of the provisions of this Agreement
shall be sent to the addresses set forth below, or to such other addresses as
designated by one party to the other party by notice pursuant to this
Section 19.4, by nationally recognized courier or by prepaid certified mail, or
by facsimile transmission or other electronic means of communications, with
confirmation by letter given by the close of business on or before the next
following business day. All notices provided hereunder shall be effective upon
receipt.

If to Purchaser, to:
Javelin Pharmaceuticals
125 CambridgePark Drive
Cambridge, MA 02140
Attn: VP — Clinical & Commercial Manufacturing
Tel: 212-554-4362
Fax: 212-554-4554

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
with a copy, which copy shall not constitute notice, to:
Javelin Pharmaceuticals
125 CambridgePark Drive
Cambridge, MA 02140
Attn: General Counsel
Tel: 617-349-4512
Fax: 617-349-4505
If to Supplier, to:
Baxter Healthcare Corporation
2 Esterbrook Lane
Cherry Hill, New Jersey 08003-4099
Attn.: Managing Director
Tel: 856-489-2100
Fax: 856-424-8747
with a copy, which copy shall not constitute notice, to:
Baxter Healthcare Corporation
One Baxter Parkway
Deerfield, II 60015
Attn.: General Counsel
Tel: 847-948-2600
Fax: 847-948-2450

  19.5   Severability. If any provision of this Agreement is held to be void or
unenforceable by a court of competent jurisdiction, such finding(s) shall not be
construed to render any other provision of this Agreement either void or
unenforceable, and all other provisions shall remain in full force and effect.
Upon any such determination, the parties shall make such amendments to this
Agreement as necessary to remove the invalid or unenforceable part of any such
provision, but otherwise achieve to the maximum extent permissible, the
economic, legal, and commercial intent and objectives of the original provision.
    19.6   Waiver. Failure or delay by either party in exercising or enforcing
any provision, right, or remedy under this Agreement, or waiver of any remedy
hereunder, in whole or in part, shall not be deemed a waiver thereof, or prevent
the subsequent exercise of that or any other rights or remedy,     19.7   Force
Majeure. Neither Purchaser nor Supplier shall be in breach of this Agreement if
there is any failure of performance under this Agreement

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

      occasioned by any act of God, fire, act of government or state, war, civil
commotion, insurrection, embargo, prevention from or hindrance in obtaining
energy or other utilities, labor disputes of whatever nature, failure by a
supplier to supply API, Novel Excipient or Materials or any other reason beyond
the control and without the fault or negligence of the party affected thereby (a
“Force Majeure Event”). Such excuse shall continue as long as the Force Majeure
Event continues. Upon cessation of such Force Majeure Event, the affected party
shall promptly resume performance hereunder. Each party agrees to give the other
party prompt written notice of the occurrence of any Force Majeure Event, the
nature thereof, and the extent to which the affected party will be unable fully
to perform its obligations hereunder. Each party further agrees to use
reasonable efforts to correct the Force Majeure Event as quickly as possible and
to give the other party prompt written notice when it is again fully able to
perform such obligations. In the event any Force Majeure event prevents Supplier
from supplying Product for a period longer than one hundred twenty (120) days,
Purchaser shall have the right to source the Product from Third Parties or to
appoint another supplier of the Product.     19.8   Headings. The headings and
captions used in this Agreement are solely for the convenience of reference and
shall not affect its interpretation.     19.9   Independent Contractors. The
parties acknowledge, agree and declare that the relationship hereby established
between them is solely that of provider and recipient of manufacturing services
and that each party hereto is an independent contractor with respect to the
other.     19.10   Maintenance of Agreement. Supplier shall keep a copy of this
Agreement and any amendments hereto at the Manufacturing Facility, and at any
other location permitted in accordance with this Agreement where the Product is
packaged or labeled, during the Term and for a period of two (2) years following
the date of the final shipment of Product from such facility or location.
Supplier shall make such copy of the Agreement and any amendments hereto
available for inspection at any reasonable hour to any officer or employee of
the FDA who requests such copy in the course of performing his or her duties for
the FDA.     19.11   Choice of Law: Jurisdiction. The provisions of this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to conflict of laws principles. Any and all
disputes between the parties arising out of or related to this Agreement shall
be heard in the state and federal courts located in the State of Delaware, and
the parties hereby consent and submit to the jurisdiction of such courts.

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

  19.12   Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute together the same document.

[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
     IN WITNESS WHEREOF, the parties hereto, by their authorized officers, have
executed this Agreement as of the Effective Date.

              JAVELIN PHARMACEUTICALS   BAXTER HEALTHCARE CORPORATION
 
           
By:
  /s/ Daniel B. Carr   By:   /s/ Daniel Tasse
 
           
Name:
  Daniel B. Carr, M.D.    Name:   Daniel Tasse
 
           
Title:
  CEO/CMD    Title:   GM-BPT 
 
           

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
SCHEDULE 1.9
API SPECIFICATIONS
See attached specifications.
To be added by the Parties upon completion of the Regulatory Services work under
Schedule 2.2.

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
SCHEDULE 1.24
NOVEL EXCIPIENT SPECIFICATIONS
See attached specifications.
To be added by the Parties upon completion of the Regulatory Services work under
Schedule 2.2.

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
SCHEDULE 1.26
PRODUCT SPECIFICATIONS
[***]

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
SCHEDULE 1.28
QUALITY AGREEMENT
[***]

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
SCHEDULE 2.1
DEVELOPMENT PLAN
[***]

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
SCHEDULE 2.2
PRODUCT DEVELOPMENT WORK AND BUDGET*
[***]

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
SCHEDULE 10.1
PRICING
[***]

 